Citation Nr: 1745483	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  13-10 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for emphysema.

3.  Entitlement to service connection for hypertension.  

4.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to January 12, 2016, and in excess of 70 percent from that date.  

5.  Entitlement to service connection for coronary artery disease, to include as secondary to hepatitis C with enlarged liver.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to June 1994.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from September 2009 and August 2011 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran presented testimony at a Board hearing in January 2016, and a transcript of the hearing is associated with his claims folder.  At the time of the hearing, the Veteran waived RO consideration of additional evidence.  Other claims - for higher ratings for thoracic and lumbar spine disabilities -- were decided in July 2016 and the ones listed on the cover page were remanded at that time for further development.

The issue of service connection for coronary artery disease is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's sleep apnea was not manifest in service and is unrelated to service.  

2.  The Veteran's emphysema was not manifest in service and is unrelated to service.  

3.  The Veteran's hypertension was not manifest in service or to a degree of 10 percent within 1 year of separation and is unrelated to service.  

4.  Prior to January 12, 2016, the Veteran's PTSD did not produce occupational and social impairment with reduced reliability and productivity; and since that date, is has not produced total occupational and social impairment.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for sleep apnea are not met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).

2.  The criteria for service connection for emphysema are not met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).

3.  The criteria for service connection for hypertension are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

4.  The criteria for a rating in excess of 30 percent for PTSD prior to January 12, 2016 or in excess of 70 percent from that date are not met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims being decided herein, VA has met all statutory and regulatory notice and duty to assist provisions, and it has not been contended otherwise.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Service connection claims

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Service connection may be awarded on a presumptive basis for certain chronic diseases listed in 38 C.F.R. § 3.309(a) that manifest to a degree of 10 percent within 1 year of service separation or during service and then again at a later date.  38 C.F.R. §§ 3.303(b), 3.307; see Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed.Cir.2013).  Cardiovascular renal disease, including hypertension, is listed as a chronic disease.  Evidence of continuity of symptomatology may be sufficient to invoke this presumption if a claimant demonstrates (1) that a condition was "noted" during service; (2) evidence of postservice continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet.App. 488, 496-97(1997)); see 38 C.F.R. § 3.303(b).

Service treatment records do not mention sleep apnea, emphysema, or hypertension.  On service examinations in May 1990 and April 1994, the Veteran denied having or having had relevant symptoms.  On service discharge examination in April 1994, he reported that he was not sure if he had high blood pressure.  He was clinically normal in pertinent part on service discharge examination in April 1994, including with a blood pressure of 126/80, and none of the disorders at issue were diagnosed.  Sleep apnea, emphysema, and hypertension were not complained of or found on VA examinations in September 1994, June 1995, January 1997, and/or June 1997.  The service connection claims at issue were filed in September 2008.   

A VA examination was conducted for the Veteran's hypertension disability claim in September 2009.  At the time, the Veteran reported that his hypertension began in the 1990s, and that blood pressure medication had been increased in the past year or two.  The examiner's diagnosis was essential hypertension, without hypertensive heart disease.  The examiner opined that the Veteran's essential hypertension was not caused by or a result of service.  The rationale was that there was no diagnosis of chronic or essential hypertension made in service, and the service treatment records do not support the onset of hypertension while in service.  

The Board remanded the claims to the RO in July 2016.  It noted that there was a VA examination in November 2012 for the Veteran's emphysema and sleep apnea claims, but that no opinion was rendered regarding etiology.  The Board felt that the September 2009 VA examination report concerning hypertension was inadequate because the examiner based his opinion solely on the lack of a diagnosis of hypertension in service.  It further noted that the Veteran had had a VA examination for his claimed hypertension in November 2012 but hypertension was not diagnosed.  

On VA examination in October 2016, the examiner reviewed the Veteran's claims folder and noted that the Veteran indicated that his sleep apnea began in 2005, and that a sleep apnea study in June 2005 showed obstructive sleep apnea.  The examiner's review showed the Veteran's sleep apnea to have been diagnosed in January 2003 with a sleep apnea study at Walter Reed Army Medical Center.  The examiner opined that it was less likely than not that the Veteran's sleep apnea was incurred in or caused by service.  The rationale was that the Veteran's service was from December 1974 to June 1994 and obstructive sleep apnea was found in January 2003.  This was well after the Veteran's discharge.  

On VA examination in October 2016, the examiner opined that the Veteran's emphysema was less likely than not incurred in nor caused by service.  The rationale was that pulmonary function testing in December 2012 showed emphysema and it had no relationship shown to an event in service.  The Veteran was in service from December 1974 to June 1994 and there is no data in his military treatment record to support the claim.  A chest X-ray at Walter Reed in June 2005 had shown normal lungs, and the pulmonary function test in December 2012 indicated emphysema.  

On VA examination in October 2016, the examiner indicated that hypertension was diagnosed in 2016.  The examiner opined that it was less likely than not that the Veteran's hypertension was incurred in or caused by service.  The rationale was that the Veteran served from December 1974 to June 1994, and there was no indication of hypertension until October 1996, when the Veteran's blood pressure was 140/100.  There was no indication of hypertension on separation examination either.  

Based on the evidence, the Board finds that service connection is not warranted for the Veteran's sleep apnea, emphysema, or hypertension.  The preponderance of the evidence shows that these were not manifest in service, or, for hypertension, to a degree of 10 percent within 1 year of separation; and that they are unrelated to any incident of service.  They are each first shown many years after service and the VA examiner who considered whether they were related to service in 2016 indicated that they were not, providing reasons for those opinions based on a review of information contained in the Veteran's claims folder.  For the sleep apnea claim, the examiner stated that it was diagnosed in 2005, and opined that it was less likely than not that it was incurred in or caused by service.  The examiner noted that it was not found until many years after service.  

For the emphysema claim, the VA examiner noted that there was no data from service to support the claim, and that a chest X-ray in June 2005, which was many years after service, was the first evidence of the disability.  

For the hypertension claim, while the Veteran was not sure if he had had high blood pressure at the time of his service discharge examination, hypertension is not shown in service, his blood pressure was normal on service discharge examination, and his hypertension was not shown until at least several years after service.  The preponderance of the evidence is also against a finding of continuity of symptomatology since service.  The VA examiner in 2016 opined that it was unrelated to service, noting that three was no evidence of it on separation examination or until 1996.  The Board finds, ultimately, that the evidence concerning hypertension and service connection is adequate to decide the claim, as it indicates, with adequate reasons being present, that it was not manifest in service or to a degree of 10 percent within 1 year of separation and is unrelated to service.  As reported by the VA examiner in September 2009, service treatment records do not support the onset of hypertension in service.  As reported by the VA examiner in October 2016, there is no indication of hypertension until 1996; and there is no competent evidence indicating that it was manifest in service or to a degree of 10 percent within 1 year of separation, or that it is related to service.  The preponderance of the evidence is indeed to the contrary.  To the extent the Veteran may be claiming these disabilities pursuant to 38 C.F.R. § 3.317, such claims are not meritorious.  Each of the claimed disabilities is a known clinical diagnosis which is not a medically unexplained chronic multisymptom illness, precluding an allowance under that regulation.  

The Veteran indicated during his January 2016 hearing that he felt that his emphysema and sleep apnea were related to burn pits and burning oil from the Gulf War.  He is not competent, however, as a layperson, to opine on these complex medical matters.  Medical expertise is required.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  He indicated that a doctor, Dr. D., had told this to him.  At the hearing, he stated that he did not have the opinion in writing, but that he would obtain such an opinion from Dr. D.  The record was held open to allow him to submit this additional opinion, but no such opinion was thereafter received.   

The Court has held that "the connection between the layman's account, filtered as it was through a layman's sensibilities, of what a doctor purportedly said is simply too attenuated and inherently unreliable to constitute 'medical' evidence").  Robinette v. Brown, 8 Vet. App. 69, 77 (1995), Beausoleil v. Brown, 8 Vet. App. 459 (1996), Epps v. Brown, 9 Vet. App. 341 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d. 1464 (Fed.Cir. 1997).  

PTSD rating

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The current claim dates back to October 2010.  The Veteran appeals for a higher rating for his service-connected PTSD, which prior to January 12, 2016, is rated as 30 percent disabling pursuant to 38 C.F.R. § 4.130's General Rating Formula for Mental Disorders.  Under that formula, a 30 percent rating is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Higher ratings under this Diagnostic Code require more severe symptomatology.   

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].  GAF scores ranging between 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships. 

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a Veteran's symptoms, but it must also make findings as to how those symptoms impact a Veteran's occupational and social impairment. Vazquez-Claudio v. Shinseki, 713 F.3d 112(Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442; see also Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms; a Veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118. 

VA had previously adopted the American Psychiatric Association: Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM-IV), for rating purposes.  VA implemented DSM-5, effective August 4, 2014, and the Secretary, VA, determined that DSM-5 applies to claims certified to the Board on and after August 4, 2014.  See 79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).  As the Veteran's increased rating claim was originally certified to the Board in 2013 (prior to August 4, 2014), the DSM-5 is not applicable to this case.

On VA psychiatric examination in March 2011, the Veteran complained of less than 6 hours of sleep, which was very broken.  He reported that he is very jumpy and easily agitated, and that he has trouble concentrating because he is distracted by his thoughts.  He reported that he tended to isolate and had 2 dogs at his house so he could feel safe.  He stated that his father passed away, and that he tolerates his mother.  He had been married for 34 years and his wife is a housewife.  He has 3 daughters who are each adults, and 6 grandchildren.  He was currently an investigator for the army, a job which he had had for the past 11 years.  He had struggled with work due to issues of having to investigate traumatic cases, but had not missed any work for the last several years due to emotional issues.  On mental status examination, it was noted that the Veteran arrived on time for his appointment and was accompanied by his wife.  He was pleasant and cooperative, but had psychomotor agitation throughout the interview and cried frequently.  His mood was depressed and anxious, and his affect was restricted.  His speech was normal in tone, rate, and content, and his thoughts appeared organized and logical.  There was no evidence of psychosis, and he denied suicidal or homicidal ideas.  Suspiciousness and panic attacks were absent, concentration was normal, and he was able to understand simple and complex commands.  He did not appear to be a threat of danger to himself or others.  PTSD was diagnosed, and a GAF of 60 was assigned.  The examiner indicated that his psychiatric symptoms cause occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks, although generally he was functioning satisfactorily with routine behavior, self-care, and normal conversation.  

During the Veteran's January 12, 2016 hearing before the undersigned, he reported that he has a tendency to get mad very quickly, unprovoked; that he has panic attacks at least once or twice a week; and that his medication has been getting stronger. 

An August 2016 PTSD disability benefits questionnaire has been completed by a private psychologist.  The psychologist indicated that the Veteran's PTSD symptoms were flying off the handle, anger and irritability, not wanting to be in crowds, always having to be aware of surroundings, avoiding watching war related programs, and always feeling dead inside.  The psychologist felt that occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation, best summarized the Veteran's level of occupational and social impairment with regards to all mental diagnoses.  The Veteran's symptoms were depressed mood, anxiety, suspiciousness, panic attacks, sleep impairment, mild memory loss, impairment of short and long term memory, disturbances of mood and motivation, difficulty in establishing and maintaining effective work and social relationships, and inability to establish and maintain effective relationships.  The Veteran did not have suicidal ideation, obsessional rituals which interfere with routine activities, impaired impulse control, spatial disorientation, persistent delusions or hallucinations, grossly inappropriate behavior, a persistent danger of hurting himself or others, intermittent inability to perform activities of daily living, or disorientation to time or place.  

On VA psychiatric examination in October 2016, the Veteran's claims folder was available for review.  The Veteran arrived on time for his appointment and was compliant with the interview process.  Out of exemplary symptoms listed in 38 C.F.R. § 4.130, the Veteran endorsed depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, impaired judgment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances, including work or a worklike setting, and impaired impulse control.  On mental status examination, his eye contact was appropriate, and he was casually dressed and adequately groomed.  His speech was normative for rate and rhythm, though he generally spoke loudly.  His mood appeared irritable and his affect was consistent with content being discussed.  The Veteran was oriented times 4.  His thought process appeared organized though he was somewhat perseverative regarding his frustrations.  He did not appear to be responding to internal stimuli.  He agreed to return to psychotherapy.  He did not appear to pose any threat of danger or injury to self or others.  The examiner felt that occupational and social impairment with reduced reliability and productivity best summarized the Veteran's level of occupational and social impairment with regards to all mental diagnoses.  

All evidence has been considered.  Based on the evidence, the Board finds that prior to January 12, 2016, no more than a 30 percent rating is warranted, as the evidence prior to then shows that the Veteran's PTSD did not produce occupational and social impairment with reduced reliability and productivity or even more severe symptoms.  At the time of the March 2011 VA psychiatric examination, the Veteran lived with his wife and 2 dogs and reported no difficulties with them, and he was working full time with no time lost due to emotional issues in the last several years.  He was punctual, pleasant, and cooperative, and had normal speech and thoughts without evidence of psychosis, and he denied homicidal and suicidal ideas.  He was not suspicious, was not having panic attacks, his concentration was normal, he was able to understand simple and complex commands, he was not a danger threat, and his GAF was 60.  Additionally, the examiner indicated that his psychiatric symptoms cause occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks, although generally he was functioning satisfactorily with routine behavior, self-care, and normal conversation - rather than occupational and social impairment with reduced reliability and productivity.  The former is the criteria for a 30 percent rating.  

Also based on the evidence, the Board finds that from January 12, 2016, no more than a 70 percent rating is warranted for the Veteran's service-connected PTSD, as the evidence does not reasonably show that it has produced total occupational and social impairment at any point since January 12, 2016.  The private psychologist in August 2016 indicated that occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation, best summarized the Veteran's level of occupational and social impairment with regards to all mental diagnoses.  This opinion was made in conjunction with considering all of the Veteran's symptoms.  On VA psychiatric examination in October 2016, the Veteran had appropriate eye contact and was casually dressed and adequately groomed, and his speech was normal and he was fully oriented with normal thought processes.  He was not a danger threat, and the examiner indicated that occupational and social impairment with reduced reliability and productivity - rather than total occupational and social impairment -- best summarized the Veteran's level of occupational and social impairment with regards to all mental diagnoses.  Clearly, the Veteran does not have total occupational and social impairment due to his service-connected PTSD.  

The preponderance of the evidence is against the benefits sought and so there is no reasonable doubt to be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).

The Board would like to thank the Veteran for his many years of active service, wishes him well in his endeavors, and regrets that more favorable decisions cannot be made.  


ORDER

Service connection for sleep apnea is denied.

Service connection for emphysema is denied.

Service connection for hypertension is denied.

A rating in excess of 30 percent for PTSD prior to January 12, 2016 or in excess of 70 percent from that date is denied.


REMAND

The Veteran claimed in September 2008 that his coronary artery disease is secondary to his service-connected hepatitis C with enlarged liver.  To date, unfortunately, there has been no medical opinion on the matter of whether it was caused or aggravated by his service-connected hepatitis C with enlarged liver, and such is required pursuant to 38 C.F.R. § 3.159 (2016).  Additionally, the VA examiner who rendered a medical opinion on whether it was related to service, in 2016, used the phrase "at less as likely as not", which is confusing, and provided limited reasoning.  Another VA examination or medical opinion will be obtained on remand, as indicated below.  To ensure that the record is complete, any additional relevant treatment records will be obtained beforehand.  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain any additional treatment records which are relevant to the matter of service connection for coronary artery disease.  

2.  After completion of the action in paragraph 1, schedule the Veteran for an appropriate VA examination or medical opinion to determine the nature and likely etiology of the currently diagnosed coronary artery disease disability.  All testing deemed necessary by the examiner should be performed and the results reported in detail.  The claims folder must be available for review by the examiner in conjunction with the examination. 

Based on the examination and review of the record, the examiner should address the following:  

(a) Is it at least as likely as not (50 percent or higher degree of probability) that the currently diagnosed coronary artery disease disorder is related to service?

(b) Is it at least as likely as not (50 percent or higher degree of probability) that the currently diagnosed coronary artery disease disorder is caused by the Veteran's service-connected hepatitis C with liver enlargement disability?

(c) Is it at least as likely as not that any currently diagnosed coronary artery disease is aggravated by the Veteran's service-connected hepatitis C with liver enlargement disability?

If aggravation is found, the examiner should quantify the degree of aggravation, if possible.

The examiner should answer questions (a), (b), and (c) separately, to help ensure that each is fully, clearly, and adequately answered, and should furnish detailed reasons for each opinion, specifically discussing the relevant evidence and medical principles, to the extent appropriate.  A complete rationale must be provided for all opinions.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3.  Thereafter, readjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


